—In an action pursuant to Executive Law § 296 (16), the defendant appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered May 24, 1999, which denied his motion to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion to dismiss the complaint on the ground that it failed to state a cause of action (see, CPLR 3211 [a] [7]). The complaint alleged that the defendant took adverse employment actions against the plaintiff, based on the fact that the plaintiff, a police officer, was arrested, although the arrest had not resulted in a conviction. Accordingly, it properly stated a cause of action for a violation of Executive Law § 296 (16) (see, Matter of Wallick v Barrios-Paoli, 248 AD2d 332; Matter of Lebensbaum v Adelphi Univ., 111 AD2d 393).
The defendant’s remaining contention is without merit. Thompson, J. P., Sullivan, Krausman and Smith, JJ., concur.